DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 1 recites an enterprise a system, but recite no hardware in the system to perform the claimed steps.  The claimed “performance”, “creation”, “displaying” (i.e. GUI), “execution”, “transmission”, “acquiring” units are nothing more than software per se.  The specification does not provide a proper support of what actually constitutes being a unit.  Thus, the claims lack the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category. They are, at best, functional descriptive material.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims recite limitation “the generating” as in “an execution unit configured to execute the conversion processing in the generating”.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear what “the generating” is referring to – 1. “generate business form data based on data” or 2. – “generated first image data”.
The dependent claims further carry the same deficiency and likewise rejected.

Claim 2 recites limitation “the re- display unit”.    There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites limitation “the formats”.  There is insufficient antecedent basis for this limitation in the claim.  The limitation should refer to “a format of the first image data” and “a format of the second image data”.

Appropriate correction required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (US 2017/0163635) in view of NIR, Ilana WO 02/10905, hereafter NIR.

Regarding claim 1, Hirata teaches an information processing system comprising: 
a performance unit configured to perform conversion processing, a first time, to sequentially generate business form data based on data ([0055]); 
a creation unit configured to create a first conversion index file including information about an acquisition destination of generated first image data ([0055]-[0056]); 
a displaying unit configured to display the first image data based on the created first conversion index file ([0072]-[0073], [0083]-[0084]); 
an execution unit configured to execute the conversion processing in the generating, a second time, to create a second conversion index file ([0056],[0073] in a case where it is determined that an error has occurred in the conversion processing the first time ([0080], [0083]); 

an acquiring unit configured to acquire second image data based on the information about the acquisition destination of the second conversion index file (F7B:715, F8, [0058]); and 
a displaying unit configured to display the acquired second image data ([0063], [0073]).

A note on the claim interpretation.  The second image is only created when there is an error occurs.  There is no indication in the claim that the first image is ever generated when the error has occurred.  Thus, only one image is allowed to be generated.

Hirata does not explicitly teach a second conversion index file, however, Hirata discloses that when an error occurred during conversion, the process is retried and repeated.  Therefore, it is reasonable to conclude that when the process is repeated a second conversion index file and second image data are implicitly generated , as evidenced by F7B:715, F8, wherein plurality of conversion index files are generated.
However, to merely obviate such reasoning, NIR discloses create a second conversion index file and second image data (p26:16-30 – p27:1-14).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Hirata to generate second conversion index file and second image data as disclosed by NIR.  Doing so would reduce downloading and response times associated with the operation of the system (NIR p1:9-13).

Regarding claim 2, Hirata as modified teaches the information processing system according to claim 1, wherein the re- display unit acquires the information about the acquisition destination of the 

Regarding claim 3, Hirata as modified teaches the information processing system according to claim 2, wherein the transmission unit transmits, to the web browser, the information about the acquisition destination of the second conversion index file, as well as a conversion status indicating that the conversion processing has been retried, and the non-display processing is processing in which after the web browser determines that the conversion status indicates a retry, the first conversion index file and the first image data displayed based on the first index file are discarded and the first image data is brought into a non-display state (Hirata [0080], [0083], NIR p21:16-17, p24:17-23 – p25:1-19).

Regarding claim 4, Hirata as modified teaches the information processing system according to claim 1, wherein the re- display unit acquires the second image data from the acquisition destination specified by the information about the acquisition destination of the second image data included in the second conversion index file, and re-displays the acquired second image data (Hirata [0072]-[0073], [0083]-[0084], NIR p26:16-30 – p27:1-14).

Regarding claim 7, Hirata as modified teaches the information processing system according to claim 5, wherein the format is one of a Scalable Vector Graphics (SVG) format and a Joint Photographic Experts Group (JPEG) format (Hirata [0033], NIR F12-13).

Regarding claim 8, Hirata as modified teaches the information processing system according to claim 1, wherein the business form data is generated by converting Portable Document Format (PDF) 

Regarding claim 9, Hirata teaches a non-transitory computer readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to operate as an information processing system comprising: a performance unit configured to perform conversion processing, a first time, to sequentially generate business form data based on data; a creation unit configured to create a first conversion index file including information about an acquisition destination of generated first image data; a displaying unit configured to display the first image data based on the created first conversion index file; an execution unit configured to execute the conversion processing in the generating, a second time, to create a second conversion index file in a case where it is determined that an error has occurred in the conversion processing the first time; a transmission unit configured to transmit, to a client web browser configured to display image data, information about an acquisition destination of the second conversion index file; an acquiring unit configured to acquire second image data based on the information about the acquisition destination of the second conversion index file; and a displaying unit configured to display the acquired second image data.
Claim 9 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claim 10, Hirata teaches a control method for an information processing system, comprising: performing conversion processing, a first time, to sequentially generate business form data based on data; creating a first conversion index file including information about an acquisition destination of generated first image data; displaying the first image data based on the created first 
Claim 10 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (US 2017/0163635) in view of Perry et al. (US 8,176,321).

Regarding claim 5, Hirata as modified teaches the information processing system according to claim 1, further comprising a determination unit configured to 
Hirata as modified does not explicitly teach, but Perry discloses determine whether a format of the first image data displayed by the display unit matches a format of the second image data and wherein in a case where the determination unit determines that the formats do not match (C6L24-31, C2L57-67 – C3L1-3).


Regarding claim 6, Hirata as modified teaches the information processing system according to claim 5, wherein in a case where the determination unit determines that the forms match, processing for re- displaying the second image data is interrupted (Hirata [0080], [0083], NIR p21:16-17, p24:17-23 – p25:1-19, Perry C2L57-67 – C3L1-3, 25-36).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	February 3, 2021